Name: 86/177/EEC: Commission Decision of 9 April 1986 on the improvement of the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production
 Date Published: 1986-05-16

 Avis juridique important|31986D017786/177/EEC: Commission Decision of 9 April 1986 on the improvement of the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic) Official Journal L 130 , 16/05/1986 P. 0057 - 0057*****COMMISSION DECISION of 9 April 1986 on the improvement of the efficiency of agricultural structures in the Netherlands pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch text is authentic) (86/177/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Netherlands Government notified Decisions No 352 of 5 September 1985 and No 356 of 5 December 1985 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund adopting the Decree on the improvement of farm structures; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a finacial contribution by the Community are satisfied, in the light of the compatability of the said Decisions No 352 and No 356 with the abovementioned Regulation and bearing in mind the objectives of the latter and the necessary connection between the various measures; Whereas the main objective of the common measure introduced by Regulation (EEC) No 797/85 is to contribute, by means of a system of investment aids, to the development of farm structures and in particular to the improvement of agricultural incomes and living, working and production conditions on agricultural holdings; Whereas the system of investment aids provided for in Articles 4, 5, 11 and 12 of Decision No 352, as amended by Decision No 356, may be regarded at the present stage in the development of the common agricultural policy as a system of aid complying with the objectives of Regulation (EEC) No 797/85; Whereas, however, the Commission reserves the right to make a reappraisal of the situation at a later stage; Whereas the special aid for young farmers establishing themselves for the first time provided for in Article 14 of Decision No 352, as amended by Decision No 356, satisfies the conditions laid down in Article 7 of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Decision No 352 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund adopting the Decree on the improvement of farm structures, as amended by Decision No 356 of 5 December 1985, satisfies the conditions for a Community financial contribution towards the common measure referred to in Regulation (EEC) No 797/85. 2. The Community's financial contribution shall, with regard to investment aids, be limited to aids granted before 31 December 1986. Article 2 This Decison is addressed to the Kingdom of the Netherlands. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.